NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-0046-16T4


ROSE D. CIMIGLIA,

        Plaintiff-Respondent,

v.

GARY M. SPECHT,

        Defendant-Appellant.


              Submitted March 13, 2018 – Decided June 18, 2018

              Before Judges Mawla and DeAlmeida.

              On appeal from Superior Court of New Jersey,
              Chancery Division, Family Part, Middlesex
              County, Docket No. FD-12-1398-15.

              Antonio J. Toto, attorney for appellant.

              Rose D. Cimiglia, respondent pro se.

PER CURIAM

        Defendant appeals from a trial court order denying his motion

to terminate child support.           We affirm.

        We derive the following facts from the record.                   In 2003,

plaintiff and defendant were in a romantic relationship that

produced a son.         It is uncontested that defendant did not have
contact with, or provide support for, his son for approximately

twelve years.

      In    2015,       plaintiff        applied        for     government      financial

assistance for herself and her son.                    As a condition for receiving

benefits, plaintiff was required to seek child support from her

son's father.        Plaintiff named defendant as the child's father in

an application for child support filed in the Family Part.

      Defendant, who was represented by counsel, responded to the

application.        Defendant did not seek custody, parenting time, or

any   other     relief      from   the    court.         A    court-ordered     DNA      test

confirmed paternity.             As a result, on August 31, 2015, the court

entered    an      order,      which    established      defendant's       weekly      child

support obligation.             Defendant appealed neither the finding of

paternity nor the child support order.

      On    April       28,     2016,    approximately          eight    months       later,

defendant       moved     to    terminate       his     child    support      obligation.

Defendant did not deny paternity in his certification in support

of the motion.          Instead, defendant alleged he was not aware that

he was the father of the child.                     Plaintiff contested defendant's

claim, and argued he knew she had given birth to his son, but

acquiesced in her naming a man with whom she was romantically

involved      at    the     time   as     the       child's     father   on    the     birth

certificate.        Defendant further argued he should not be compelled

                                                2                                    A-0046-16T4
to support his son because plaintiff does not allow him to contact

the child, and he does not have parenting time.

     The trial court denied defendant's motion.              The court found

that defendant had been represented by counsel during the 2015

child support proceeding, did not appeal from the child support

order, and made no argument that a change in circumstances occurred

since   entry    of   the     August   31,   2015   order     justifying      the

modification     of   child    support.      The    court's      decision     was

memorialized in a July 20, 2016 order.

     This appeal followed.

     On appeal, defendant argues that the trial court should have

held a hearing to determine his child support obligation because

the man named on the child's birth certificate may have supported

the child in prior years.         Defendant does not allege a change in

circumstances since entry of the August 31, 2015 order, or explain

his failure to appeal that order.

     Having     considered     defendant's   arguments      in   light   of   the

record and applicable legal standards, we conclude they lack

sufficient merit to warrant discussion in a written opinion.                    R.

2:11-3(e)(1)(E).

     Affirmed.




                                       3                                 A-0046-16T4